FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30134

               Plaintiff - Appellee,             D.C. No. 6:08-CR-00017-CCL

   v.
                                                 MEMORANDUM *
 KENDY CARPENTER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                     Charles C. Lovell, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Kendy Carpenter appeals from the 24-month sentence imposed following

her guilty-plea conviction for bankruptcy fraud, violating the Federal False Claims

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s request for
oral argument is denied.

EH/Research
Act, federal student loan fraud, and federal food stamp assistance fraud, in

violation of 18 U.S.C. §§ 152(3), 287, 1001(a)(2) & (3). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Carpenter contends that the district court procedurally erred by applying an

upward departure and that her sentence above the Guidelines range is substantively

unreasonable. A review of record demonstrates that the district court properly

considered the 18 U.S.C. § 3553(a) sentencing factors and that based on the totality

of the circumstances, the sentence imposed is not substantively unreasonable. See

United States v. Vanderwerfhorst, 576 F.3d 929, 935 (9th Cir. 2009); see also

United States v. Hilgers, 560 F.3d 944, 947-48 (9th Cir. 2009).

       AFFIRMED.




EH/Research                               2                                    09-30134